       Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JACOB DORVIL and FABIOLA                    )
DORVIL, husband and wife,                   )
                                            )
                   Plaintiffs,              )
                                            )
v.                                          )     CIVIL ACTION
                                            )     FILE NO. __________
CENTRAL TRANSPORT, LLC.,                    )
PATRICK O. HENDERSON and                    )
CHEROKEE INSURANCE COMPANY,                 )
                                            )
                   Defendants.              )

                            NOTICE OF REMOVAL

      COMES NOW, Central Transport LLC (hereinafter “Defendant” or

“Defendant Central Transport LLC”), named as a Defendant in the above-styled

action, and, with the consent of co-Defendants Patrick O. Henderson and Cherokee

Insurance Company, petitions for removal of the action herein from the State Court

of Fulton County to the United States District Court for the Northern District of

Georgia, Atlanta Division, and respectfully shows the Court the following:

                                           1.

      On March 30, 2020, Jacob Dorvil and Fabiola Dorvil (collectively

“Plaintiffs”), filed a civil action in the State Court of Fulton County, State of

Georgia. That action is styled Jacob Dorvil and Fabiola, husband and wife v.


                                   Page 1 of 12
          Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 2 of 12




Central Transport LLC, Patrick O. Henderson, and Cherokee Insurance Company,

Civil Action File No. 20EV002027. Attached hereto as Exhibit A are copies of

Plaintiffs’ Summons, Complaint, Acknowledgments of Service, and Answer,

which constitutes the entirety of the pleadings in this case to date. Defendant is

also filing Defendant’s Notice of Filing of the Notice of Removal with the State

Court of Fulton County as required by 28 U.S.C. § 1446(d), a copy of which is

attached hereto as Exhibit B.

                                                2.

         This lawsuit arose out of a motor vehicle accident which occurred on April

25, 2018 in Villa Rica, Carroll County, Georgia. The subject incident involved

Plaintiff Jacob Dorvil and Defendant Patrick Henderson, who was driving a tractor

trailer owned by Defendant Central Transport LLC. According to Plaintiffs’

Complaint, Plaintiff Fabiola Dorvil is the wife of Plaintiff Jacob Dorvil. Defendant

Cherokee Insurance Company was named in Plaintiffs’ Complaint as a Defendant

pursuant to O.C.G.A. § 46-7-12 and O.C.G.A. § 46-7-12.1. (Plaintiffs’ Complaint,

¶ 5.).

                                           3.

         Plaintiffs allege that Defendants were negligent in causing the subject

incident and Plaintiff Jacob Dorvil’s injuries. (Plaintiff’s Complaint, ¶ 44.) Plaintiff


                                     Page 2 of 12
        Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 3 of 12




Jacob Dorvil claims that he is therefore entitled to damages from Defendants.

(Plaintiff’s Complaint, ¶ 45.) Plaintiff Fabiola Dorvil claims that she is entitled to

damages for loss of consortium suffered as a result of Plaintiff Jacob Dorvil’s

alleged injuries. (Plaintiff’s Complaint, ¶ 46.) Additionally, Plaintiffs pray for an

award punitive damages against Defendants. (Plaintiff’s Complaint, ¶ 42.)

                                          4.

      In their Complaint, Plaintiffs do not specifically plead the basis or bases on

which venue in the pending state court action is proper. However, without

submitting to its venue or jurisdiction, Defendant recognizes that Fulton County is

located within the jurisdiction of the Northern District of Georgia, Atlanta

Division.

                                          5.

      Defendant Patrick Henderson was served on April 6, 2020. However,

Defendant    Central   Transport    LLC    and     Defendant   Cherokee     Insurance

acknowledged service on May 18, 2020. As such, this Notice of Removal is timely

filed pursuant to 28 U.S.C. § 1446(b). See Bailey v. Janssen Pharmaceutica, Inc.,

536 F.3d 1202 (11th Cir. 2008) (The removal statute “permit[s] each defendant,

whether first or last served or somewhere in between, thirty days within which to

file a notice of removal upon receipt of service.”). Defendant Patrick O. Henderson


                                    Page 3 of 12
       Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 4 of 12




and Defendant Cherokee Insurance Company are also represented by the

undersigned counsel and each expressly consent to this Notice of Removal.

                                          6.

      Defendant Patrick Henderson is a citizen and domiciliary of the State of

Alabama.

                                          7.

      Defendant Central Transport LLC is a foreign limited liability corporation,

organized under the laws of the State of Indiana and with its principal place of

business in the State of Michigan.

                                          8.

      For purposes of diversity jurisdiction, “a limited liability company is a

citizen of any state of which a member of the company is a citizen.” Rolling

Greens MHP, L.P. v. Comcast SCH Holdings, L.L.C., 374 F.3d 1020, 1022 (11th

Cir. 2004). To sufficiently alleged the citizenship of a limited liability company, a

party seeking removal to federal court “must list the citizenships of all the

members of the limited liability company”. Id.; see also Tonea v. Nationstar

Mortgage LLC, 2017 WL 9474221, at *4 (N.D. Ga. 2017) (defendant carried the

burden of establishing diversity of citizenship when it indicated in the notice of

removal that plaintiff was a citizen of Georgia and that defendant, a limited


                                     Page 4 of 12
       Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 5 of 12




liability company, was a citizen of Delaware and Texas based upon the citizenship

of its two members and the sole member of each such member).

                                         9.

      Defendant Central Transport LLC has two members, MJM Investment

Holdings, LLC (“MJM”) and MTM Investment Holdings, LLC (“MTM”). Both

MJM and MTM are foreign limited liability companies organized under the laws

of the State of Indiana, and both MJM and MTM maintain their principal place of

business at 12225 Stephens Road, Warren, Michigan 48089.

                                         10.

      The sole member of MJM is Manuel J. Moroun, as Trustee of the Manuel J.

Moroun Trust u/t/a dated 03/24/77, as amended and restated (“Manuel”). Manuel is

an individual citizen of and is domiciled in the State of Michigan.

                                         11.

      The sole member of MTM is Matthew T. Moroun (“Matthew”). Matthew is

an individual citizen of and is domiciled in the State of Michigan.

                                         12.

      Based on the foregoing, Defendant Central Transport LLC, as a foreign

limited liability company, and is considered to be a citizen of State of Indiana (the

state in which its members are organized) and the State of Michigan (the state in


                                    Page 5 of 12
          Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 6 of 12




which the members of its members reside). See 28 U.S.C. § 1332; Rolling Greens

MHP, L.P., 374 F.3d at 1022; Tonea, 2017 WL 9474221, at *4.

                                          13.

        Defendant Cherokee Insurance Company is an insurance company having

both its place of incorporation and principal place of business in the State of

Michigan.

                                          14.

        Plaintiffs have not yet specifically indicated their states of residence and

domicile on any of the pleadings in this case. However, upon information and

belief, Plaintiffs are citizens of and domiciled in the State of Georgia, specifically

of Decatur, Dekalb County, Georgia. In support of this belief, the undersigned

counsel has included an Affidavit of Counsel in Support of Removal, attached

hereto as Exhibit C.1

                                          15.

        Accordingly, there is complete diversity of citizenship between the parties,

and, thus, this action is one over which this Court has diversity jurisdiction in

accordance with the foregoing authority and 28 U.S.C. § 1332.

1   The Affidavit of Counsel in Support of Removal was notarized pursuant to
     Georgia Governor Brian Kemp’s Executive Order 04.09.20.01 during the
     COVID-19 pandemic. The undersigned counsel is willing to re-execute the
     Affidavit once it is safe to do so if this Court or opposing counsel so requires.

                                     Page 6 of 12
        Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 7 of 12




                                         16.

      Plaintiffs do not specify the amount of damages that they seek in their

Complaint. However, Plaintiffs claim that Plaintiff Jacob Dorvil suffered a

traumatic brain injury as a result of the subject incident. (Plaintiff’s Complaint, ¶

19.) Additionally, Plaintiff Fabiola Dorvil claims she is entitled to compensation

for loss of consortium she has allegedly suffered as a result of Plaintiff Jacob

Dorvil’s injuries. (Plaintiff’s Complaint, ¶ 46.) Plaintiffs are also seeking punitive

damages. (Plaintiff’s Complaint, ¶ 42.) Further, Plaintiffs claim that they are

entitled to past and future lost wages. (See Plaintiff’s Complaint.)

                                         17.

      To determine whether the jurisdictional threshold of $75,000.00 is met, the

Court must assume that Plaintiffs will “prevail” on all claims, and then assess

whether “an award below the jurisdictional amount would be outside the range of

permissible awards because the case is clearly worth more than [$75,000.00].”

Burns v. Windsor Ins. Co., 31 F.3d 1092, 1096 (11th Cir. 1994); St. Paul Indemnity

Co. v. Cab Co., 303 U.S. 283, 288 (1937).

                                         18.

      Accordingly, assuming Plaintiffs will prevail on each of the claims set forth

in their Complaint, which Defendants specifically deny, the matter in controversy


                                    Page 7 of 12
        Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 8 of 12




has a value, exclusive of interest and costs, in excess of $75,000.00. In support of

this conclusion, the undersigned counsel has included an Affidavit of Counsel in

Support of Removal, see Exhibit C.

                                         19.

      Therefore, this action is one over which this Court has diversity jurisdiction

pursuant to 28 U.S.C. § 1332, in that (a) Plaintiff and Defendants are citizens of

different states at the time of this removal, and (b) the matter in controversy has a

value, exclusive of interest and costs, in excess of $75,000.00.

                                         20.

      By making this petition for removal, Defendant specifically states that

Defendants are not waiving any available defenses to Plaintiffs’ claims.

Additionally, Defendant specifically states that, by making this petition for

removal, Defendants are not admitting to any of the allegations made in Plaintiffs’

Complaint.

                                         21.

      WHEREFORE, Defendant prays that this petition be filed, that said action

be removed to and proceed in this Court, and that there be no further proceedings

in said case in the State Court of Fulton County.




                                    Page 8 of 12
           Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 9 of 12




         The undersigned has read this Notice of Removal, and to the best of her

knowledge, information and belief, formed after reasonable inquiry, determined it

is well-grounded in fact, is warranted by existing law, and is not interposed for any

improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.

         This 17th day of June, 2020.

                                              DREW ECKL & FARNHAM, LLP

                                              /s/ Jennifer E. Parrott
303 Peachtree Street, NE                      Jennifer E. Parrott
Suite 3500                                    Georgia Bar No. 080180
Atlanta, Georgia 30308                        Gary J. McGinty
(404) 885-1400                                Georgia Bar No. 602353
jparrott@deflaw.com
mcgintyg@deflaw.com                           Attorneys for Defendants


9776227/1
05595-167465




                                        Page 9 of 12
      Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 10 of 12




                 CERTIFICATE OF FONT COMPLIANCE

      Counsel for Defendants hereby certifies that the forgoing has been prepared

with one of the font and point selections approved by the Court in LR 5.1(B):

Times New Roman (14 point).

      This 17th day of June, 2020.

                                            DREW ECKL & FARNHAM, LLP

                                            /s/ Jennifer E. Parrott
303 Peachtree Street, NE                    Jennifer E. Parrott
Suite 3500                                  Georgia Bar No. 080180
Atlanta, Georgia 30308                      Gary J. McGinty
(404) 885-1400                              Georgia Bar No. 602353
jparrott@deflaw.com
mcgintyg@deflaw.com                         Attorneys for Defendants




                                     Page 10 of 12
       Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 11 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JACOB DORVIL and FABIOLA                     )
DORVIL, husband and wife,                    )
                                             )
                   Plaintiffs,               )
                                             )
v.                                           )     CIVIL ACTION
                                             )     FILE NO. __________
CENTRAL TRANSPORT, LLC.,                     )
PATRICK O. HENDERSON and                     )
CHEROKEE INSURANCE COMPANY,                  )
                                             )
                   Defendants.               )

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that I am counsel for Defendants and that I have this

day filed the foregoing Notice of Removal with the Clerk of Court, using the

CM/ECF system, and served a copy of the foregoing upon all parties of record via

U.S. Mail, adequate postage prepaid, addressed as follows:

                                 James O. Greason, Esq.
                                Greason & Associates, PC
                             5300 Memorial Drive, Suite 140
                             Stone Mountain, Georgia 30083
                                jamesgreasonlaw@att.net




                           [Signature is on the following page.]


                                   Page 11 of 12
          Case 1:20-cv-02560-WMR Document 1 Filed 06/17/20 Page 12 of 12




         This 17th day of June, 2020.

                                               DREW ECKL & FARNHAM, LLP

                                               /s/ Jennifer E. Parrott
303 Peachtree Street, NE                       Jennifer E. Parrott
Suite 3500                                     Georgia Bar No. 080180
Atlanta, Georgia 30308                         Gary J. McGinty
(404) 885-1400                                 Georgia Bar No. 602353
jparrott@deflaw.com
mcgintyg@deflaw.com                            Attorneys for Defendants
9776227/1
05595-167465




                                        Page 12 of 12
